Citation Nr: 1735869	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness and as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of throat and mouth cancer, to include as a result of an undiagnosed illness and as secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Both matters were previously before the Board in August 2014, when, the issue of service connection for hypertension was remanded for additional development and the issue of service connection for residuals of throat and mouth cancer was denied.  The Veteran appealed the Board's denial of service connection for residuals of throat and mouth cancer to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's' August 2014 denial of service connection for residuals of throat and mouth cancer and remanded the matter for compliance with the instructions in the JMPR.  

The Veteran failed to appear for a scheduled videoconference hearing in April 2013.  Accordingly, his hearing request is deemed withdrawn. 

The Board previously remanded this matter for additional development in July 2015 and April 2016.  

The issue of service connection for residuals of throat and mouth cancer, to include as a result of an undiagnosed illness and as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Hypertension was not shown to have manifested during active military service, and the Veteran's current hypertension is not etiologically related to such service, to include as due an undiagnosed illness and to service-connected PTSD. 


CONCLUSION OF LAW\

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board notes that the duty to assist also includes procurement of pertinent records or information.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  In March 2015, the Court in a JMPR, requested that on remand the Board obtain the Veteran's private medical records from Dr. Hunter.  After obtaining the Veteran's medical authorization, the RO on July 26, 2016, faxed a request for the Veteran's medical records to Dr. Hunter's office.  Doctor Hunter's office responded by stating that "NO RECORDS FOUND".  On August 19, 2016, VA mailed a letter to the Veteran informing him of such.  Thus, VA made reasonable efforts to obtain the Veteran's private medical records and discovered that these records are not available.  Therefore, VA's duty to assist him in development as to this matter is met.


II. Hypertension

A. Legal Principles and Regulations 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain chronic diseases, such as hypertension, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In such cases, the disease is presumed to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307 (a).  Where a chronic disease, under 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  Absent a showing of the chronic disease manifesting during the in-service or presumptive periods, service connection for chronic conditions that develop after these periods is not warranted.  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  

Service connection also may be warranted for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317 (a) (1) (1).
For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317 (a)(1)(ii).

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 C.F.R. § 3.317 (a)(2)(ii).  It means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multi-symptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317 (b). 
If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  In order to prevail under a theory of secondary service connection, there must be:  (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.  Analysis

The Veteran in this case seeks entitlement to service connection for hypertension, which he relates to his active service, to his service-connected PTSD, or, alternatively, as an undiagnosed illness as a result of his service in the Gulf War. 

With respect to the first element of service connection, a current disability, the Veteran has a current diagnosis of hypertension.  In a December 2015 VA examination report, a VA examiner confirmed that the Veteran has a current diagnosis of hypertension, with its onset in 1999.  Thus, element one is satisfied.

With respect to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran contends that his hypertension had its onset during service.  However, the credible medical evidence does not support his contentions of an in-service occurrence of the condition.

Hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension is defined as diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2016).

The Veteran's service treatment records are silent for any diagnosis of hypertension.  The Board notes that the Veteran's service treatment records reveal two instances during his active service when the Veteran's diastolic pressure was measured at 100 or greater.  On August 20, 1990, the Veteran's diastolic pressure was recorded at 100.  And on October 16, 1992, the Veteran's diastolic pressure was recorded at 102. 

However, during the Veteran's separation examination in July 1993, the Veteran denied high blood pressure.  A blood pressure reading of 126/80 was recorded and considered within normal range.  Importantly, post-service treatment records reveal the first diagnosis of hypertension was in 1999.  

Additionally, in an addendum primary care note, dated September 9, 2002, it was noted that the Veteran denied that he had hypertension during service, and that he related his hypertension to going through a divorce.  See September 9, 2002 Nashville VA Medical Center treatment record.  Thus, although the Veteran had two readings of elevated blood pressure, the evidence does not establish that there were readings taken two or more times on at least three different days.

VA examination reports in December 2015 and June 2016, also both confirm that the Veteran's two elevated blood pressure readings during service do not amount to a hypertension diagnosis.  As reflected in the December 2015 VA examination report, the VA examiner opined that it is less likely than not that the Veteran's hypertension that was diagnosed in 1999 was connected to the in-service experience since there was no indication of hypertension at the time.  The VA examiner noted that an occasional elevated blood pressure does not meet the criteria for a diagnosis of hypertension.  The June 2016 VA examiner found that these readings do not appear to have been sustained and it would be unusual to have hypertension almost 10 years prior to diagnosis when it was being checked fairly regularly.  Thus, the June 2016 VA examiner opined that it is less likely than not that the Veteran's isolated mildly elevated diastolic readings in 1990 and 1992 were initial manifestations of subsequent hypertension.  

Although the Veteran's service treatment records do not establish an in-service occurrence for his hypertension claim, another method to establish an in-service occurrence is on a presumptive basis for certain chronic diseases, such as hypertension, if shown to be manifest to a degree of 10 percent or more within one year following a Veteran's separation from active service.  38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Here, the Board notes that the Veteran's hypertension did not manifest within one year of his 1993 discharge from service.  Although the Board acknowledges the Veteran did have two elevated blood pressure readings during service, as previously discussed above, in the June 2016 VA examination report, the examiner noted that it is less likely than not that the Veteran's isolated mildly evaluated diastolic readings in 1990 and 1992 were initial manifestations of his subsequent hypertension.  Indeed, as to the Veteran's initial hypertension diagnosis in 1999, the VA examiner explained that it would be unusual to have hypertension almost 10 years prior to diagnosis when it was being checked fairy regularly.  Therefore, the Board finds that the Veteran's hypertension did not manifest within one year of discharge, and he is not entitled to service connection on a presumptive basis for a chronic disease. 

Since the Veteran's claim relies on the in-service incurrence of hypertension or the manifestation of such, and no occurrence of hypertension was identified, his claim lacks the necessary evidence to support this element, and therefore, element two has not be satisfied.

With respect to the third element, a causal relationship, i.e., nexus between the claimed in-service disease or injury and the current disability, the Board finds that the medical evidence of record is against a finding of a nexus between the Veteran's hypertension and his active service.  

Again, in the December 2015 VA examination report, the VA examiner opined that it is less likely than not that the Veteran's hypertension was connected to service since there was no indication of hypertension at the time, and where the Veteran was diagnosed with hypertension six years after service.  Also, as reflected in the June 2016 VA examination report, the VA examiner opined that the Veteran's hypertension, is not related to the two elevated blood pressure readings that were recorded during service.  As support, the VA examiner noted that there were only two isolated times in which the Veteran had an elevated blood pressure reading during service, and it would be unusual to have hypertension almost 10 years prior to diagnosis when it was being checked fairy regularly.  Thus, the Board concludes there is no nexus between the Veteran's diagnosed hypertension and his military service.

All in all, since the evidence does not establish the existence of hypertension during service, the Veteran has not established service connection by chronicity.  As in order to establish service connection by chronicity, the claimant must demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  38 C.F.R. § 3.303(b) (2016).

Furthermore, although the Veteran's post-service medical records support his contentions that he has been continuously treated for hypertension since approximately 1999; there is no record of diagnosis or treatment of the condition until 1999.  Hypertension was not "noted" during service.  In fact, the Veteran's July 1993 separation examination report reveals the Veteran denied high blood pressure, and his blood pressure readings were within normal limits.  Thus, continuity of symptomatology is not established.  See Savage v. Gober, 10 Vet.App. 488, 495-97 (1997) (continuity of symptomatology may be established if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology; see also 38 C.F.R. § 3.303(b).

The Veteran also contends that his hypertension is due to his service during the Gulf War.  Although the Veteran does have service during the Gulf War, the Board notes that hypertension is not a qualifying chronic disease under 38 C.F.R. § 3.317.  

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) (long term health effects potentially associated with infectious diseases) warrants a presumption of service-connection.  Here, the Veteran's has a diagnosed illness, hypertension.  Additionally,  the Veteran's hypertension is not a medically unexplained chronic multi-symptom illness as the Veteran's hypertension is not  without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Furthermore, in a December 2015 VA Gulf War examination report, the VA examiner noted that there are no conditions identified for which no etiology was established, and that the Veteran did not exhibit any additional signs or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multi symptom illness." 
	
Thus, the Veteran is not entitled to presumptive service connection for hypertension as an undiagnosed illness due to his service in the Gulf War. 

Lastly, the Veteran also contends that he is entitled to service connection for hypertension as secondary to his service-connected PTSD. 

Since the Veteran has a current diagnosis of hypertension and is service connected for PTSD, he has met the elements of a current disorder and a service-connected disability for secondary service connection.  However, the third element, medical nexus evidence establishing a connection between the service-connected disability and the current disorder, has not been satisfied.  In a September 2014 VA examination report, the VA examiner opined that the Veteran's hypertension is less likely than not caused by the Veteran's PTSD.  The VA examiner opined that there is no evidence that the Veteran's PTSD caused or worsened the Veteran's hypertension.  In support, the VA examiner noted that the Veteran's hypertension is more likely due to elevated systemic vascular resistance.  Thus, the elements for secondary service connection have not been established. 

To the extent that the Veteran has offered his opinion that his hypertension is related to service, to his service-connected PTSD, or to his service during the Gulf War, this statement appears to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses, as is the Veteran.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Given such, while there is no reason to find him not credible, it cannot be stated that he is competent to provide a nexus statement.  All in all, the Veteran's lay statements have been reviewed and considered.  However, the Board finds that all the VA medical opinions taken together are highly probative as they are based on sufficient facts and data, a product of reliable principles and methods, and applied the principles and methods reliably to the facts of this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Significantly, there is no contrary medical opinion.

Therefore, based on the foregoing, the claim is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for hypertension, to include as due to an undiagnosed illness and as secondary to service-connected PTSD, is denied.


REMAND

Residuals of Throat and Mouth Cancer

The Veteran maintains that his diagnosed throat and mouth cancer is related to his PTSD in that his tobacco use and alcohol consumption were due to his service-connected PTSD.  A January 2010 VA treatment note for PTSD shows that the Veteran reported he began drinking heavily in 2003 to help him sleep.

Additionally, the Veteran reported a habit of chewing on his tongue because of his PTSD.  In a December 2015 VA examination report, the VA examiner opined that the Veteran had several risk factors for squamous cell carcinoma (throat and mouth cancer), including using smokeless chewing tobacco for 13 years, smoking cigars, and alcohol consumption.  

Thus, in March 2017, the Board remanded this issue to obtain a medical opinion to address whether the Veteran's alcohol dependence and tobacco use are related to the Veteran's service-connected PTSD.  The Board specifically requested that the VA examiner discuss whether the Veteran's use of smokeless tobacco and/or cigars were caused or aggravated by PTSD, and to discuss whether the Veteran's alcohol dependence was caused or aggravated by the Veteran's PTSD.  

Pursuant to the Board's March 2017 remand directive, in an April 2017 VA examination report, the VA examiner provided an addendum medical opinion.  Here, the Board finds that the April 2017 VA examiner's medical opinion is inadequate, for the reasons discussed below, and remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the April 2017 VA examination report, the VA examiner opined "it is the writer's medical opinion that [the Veteran's] symptoms of alcohol and tobacco use are less likely than not due to or a result of service-connected PTSD.  This opinion is supported by the lack of current scientific evidence indicating a causal biological pathway connecting the conditions."  Thus, although the VA examiner provided an opinion as to whether the Veteran's alcohol and tobacco use are due to or a result of the Veteran's service-connected PTSD, the VA examiner failed to provide an opinion as to whether the Veteran's alcohol and tobacco use are aggravated by his service connected PTSD.  See  El Amin v. Shinseki, 26 Vet. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability is insufficient to address the question of aggravation." Given such, an addendum opinion is necessary to address whether Veteran's alcohol dependence was aggravated by his service-connected PTSD and whether the Veteran's use of smokeless tobacco and/or cigars was aggravated by his service-connected PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that have not already been associated with the claims file.

2.  Request an addendum opinion from the April 2017 VA examiner, or another appropriate examiner.  The purpose of the addendum opinion is to address whether the Veteran's alcohol dependence and tobacco use are related to his service-connected PTSD.

a) The examiner must specifically discuss whether the Veteran's use of smokeless tobacco and/or cigars was more likely than not (a 50 percent probability or greater) aggravated by his service-connected PTSD.  If the examiner is not qualified to reach a conclusion regarding such, a consultation with an appropriate psychiatric examiner should be secured. 

b) The examiner must specifically discuss whether the Veteran's alcohol dependence was more likely than not (a 50 percent probability or greater) aggravated by his service-connected PTSD.  If the examiner is not qualified to reach a conclusion regarding such, a consultation with an appropriate psychiatric examiner should be secured.

In offering this opinion, the examiner is instructed that the phase "caused by or result of" is insufficient to address the question of aggravation.

c)  The examiner is requested to discuss whether the Veteran's residuals of throat and mouth cancer (squamous cell carcinoma of the lateral tongue) were more likely than not (a 50 percent probability or greater) caused or aggravated by the Veteran's service-connected PTSD. 

The examiner should provide a complete rationale for the state opinions.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

In offering this opinion, the examiner is instructed that the phase "caused by or result of" is insufficient to address the question of aggravation.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


